Case 2:19-cr-00282-RGK Document 232 Filed 08/05/21 Page 1of1 Page ID #:1968

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES - GENERAL

Case No. 2:19-cr-00282-RGK Date August 5, 2021

 

Title United States v. Liu et al

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon Williams (not present) Not Reported Robert Hsieh, not present
Deputy Clerk Court Reporter / Recorder Assistant U.S. Attorneys
U.S.A. v. Liu Present Cust Bond Attorneys for Defendants: Present App Ret
(5) Perfectus Aluminum, Inc xX Robert F. Ruyak, not present Xx
(6) Perfectus Aluminum Acquisitons, LLC xX Robert F. Ruyak, not present xX
(7) Scuderia Development, LLC xX Stephen G. Larson, not present Xx
(8) Doubleday, LLC xX Stephen G. Larson, not present XxX
(9) Von-Karman-Main Street, LLC xX Stephen G. Larson, not present xX
(10) 10681 Production Avenue, LLC xX Stephen G. Larson, not present XxX
Proceedings: (IN CHAMBERS) Order Re: Perfectus and Warehouse Defendants’ Ex Parte

Application to Continue Trial [DE 223]

On August 4, 2021, the Perfectus and Warehouse Defendants filed an Ex Parte Application to

continue the criminal trial currently set for August 10, 2021 until November 30, 2021. The Government
has opposed this request.

Having read and considered the Perfectus and Warehouse Defendants’ Application along with

the Government’s opposition, the Court DENIES the Application. The trial remains set for August 10,
2021.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CR-11 (04/15) Criminal Minutes — General Page 1 of 1
